Title: From Thomas Jefferson to Jones & Howell, 4 September 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Monticello Sep. 4. 07.
                        
                        Be pleased to send me the quantity of sheet lead below stated, to be rolled, and of the thickness suitable
                            for covering houses. but if that which is directed to be in sheets 9 f. 6. I. long, can be got either in rolled iron,
                            or copper sheets of that length it will be preferred. these also to be of the proper thickness for covering a roof. be so
                            good as to send these articles with the sheet iron formerly desired, if that is not already forwarded according to the
                            expectations expressed in your letter of Aug. 22. otherwise let it follow as soon as you can. I salute you with great
                            esteem & respect
                        
                            Th: Jefferson 
                            
                        
                        
                            P.S. mr Barnes will forward you tomorrow from Washington 49.97 D becoming due the 8th. inst.
                     
                            220. square feet of rolled sheet lead in sheets of 6.f. long.
                            180. square feet in sheets 9 f. 6.I. long, of rolled iron if to be had of that length, or in copper
                                but if that cannot be had of that length, then in lead.
                        
                    